10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00519-VCF Document 24 Filed 02/18/21 Page 1 of 4

 

 

 

 

 

 

ewe SS ee TLE ALUEEILY
CAVE CLG SERVED ON
COUNSELPARTIES (YF RECORD
2/18/2021
NICHOLAS A. TRUTANICH
Niited States Attomey CLERK US DISTRICT COURT
Nevada Bar Number 13644 DISTRICT OF NEVADA
JIM W. FANG BY. DEPUTY
Assistant United States Attorney a
501 Las Vegas Blvd. South, Ste. 1100
Las Vegas, Nevada 89101
Tel: 702.388.6317 / Fax: 702.388.6418
jim. fang@usdoj.gov
Attorneys for the United States
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-519-VCF
Plaintiff, ORDER to Continue the Preliminary
Hearing (Second Request)
V.
RUSSELL CATES,

Defendant.

 

 

It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United
States Attorney, through Jim W. Fang, Assistant United States Attorney, and Karen A.
Connolly, Esq., counsel for Defendant, that the preliminary hearing in the above-captioned
matter, previously scheduled for February 22, 2020, at 4:00 p.m., be vacated and continued
until a time convenient to the Court, but no earlier than 90 days from the current setting.

1. Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the
defendant’s consent and upon a showing of good cause—taking into account the public
interest in the prompt disposition of criminal cases—a magistrate judge may extend the time
limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the
potential to resolve this matter before defendant is formally charged by a criminal

indictment.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00519-VCF Document 24 Filed 02/18/21 Page 2 of 4

2. This continuance is not sought for the purposes of delay, but to allow the
parties to reach a pre-indictment resolution to the matter. In fact, the parties anticipate that
the case will be resolved in the near future, thus the continuance is sought to account for the
time needed to submit the potential plea agreement for the court’s consideration.

3. Defendant is in custody and agrees to the continuance.

4. Denial of this request could result in a miscarriage of justice, and the ends of
justice served by granting this request outweigh the best interest of the public and the
defendants in a speedy trial.

5. The additional time requested by this stipulation is excludable in computing
the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.
§ 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

DATED this 16th day of February, 2021.

NICHOLAS A. TRUTANICH
United States Attorney

 

 

s/Jim W.Fang s/ Karen A. Connolly
JIM W. FANG KAREN A. CONNOLLY, ESQ.
Assistant United States Attorney Counsel for Defendant

Counsel for the United States

NO

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00519-VCF Document 24 Filed 02/18/21 Page 3 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA,
Plaintiff,
V. Case No. 2:20-mj-519-VCF
RUSSELL CATES, FINDINGS AND ORDER
Defendant.

 

 

Based on the pending Stipulation between the defense and the government, and good
cause appearing therefore, the Court hereby finds that:

1. The parties desire to continue the preliminary hearing to facilitate pre-
indictment resolution. The parties anticipate that the case will be resolved in the near future,
thus the continuance is sought to account for the time needed to submit the potential plea
agreement for the court’s consideration. The Court finds good cause to continue the hearing

to facilitate a pre-indictment resolution.

2. Both counsel for defendant and counsel for the government agree to the
continuance.

3. Defendant is in custody and agrees to the continuance.

4. The continuance is not sought for the purposes of delay, but to allow the

parties to resolve the case pre-indictment, and to give the court time to consider any
potential plea agreement submitted by the parties.

3. Denial of this request could result in a miscarriage of justice, and the ends of
justice served by granting this request outweigh the best interest of the public and the

defendants in a speedy trial.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

1 +

 

 

Case 2:20-mj-00519-VCF Document 24 Filed 02/18/21 Page 4 of 4

6. The additional time requested by this stipulation is excludable in computing
the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.
§ 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

THEREFORE, IT IS HEREBY ORDERED that the preliminary hearings in the
above-captioned matter, previously scheduled for February 22, 2021, at 4:00 p.m., be
vacated and continued to May 26, 2021 at 4:00 PM in LV Courtroom 3D before Magistrate Judge Cam

Ferenbach.

DATED this _'* _ day of February, 2021.

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
